The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2014

                                     No. 04-13-00771-CR

                                     Christopher SMITH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                     From the 158th District Court, Denton County, Texas
                               Trial Court No. F-2011-1675-A
                             Sherry L. Shipman, Judge Presiding

                                        ORDER
       The State’s brief was originally due on June 16, 2014. The State has been granted one
previous extension of time in which to file its brief, until July 16, 2014. The State has filed a
second motion requesting an extension of time until September 15, 2014.

       The motion is GRANTED and the State is hereby ORDERED to file its brief no later
than September 15, 2014. If the State has not filed its brief by September 15, 2014, this appeal
will be set at issue without benefit of briefing from the State. No further extensions will be
granted.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court